         Case 3:20-cv-01223-YY         Document 21       Filed 01/06/21     Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 CHARLES B. JONES,                                   Case No. 3:20-cv-01223-YY

                Plaintiff,                           ORDER

        v.

 NORTHWEST CASCADES, INC., d/b/a
 Honey Bucket, a foreign corporation;
 JEWELL HART,

                Defendants.


IMMERGUT, District Judge.

       On December 7, 2020, Magistrate Judge Youlee Yim You issued her Findings and

Recommendations (F&R), ECF 18. The F&R recommends that Plaintiff’s Motion to Remand,

ECF 6, should be granted in part and denied in part. No party has filed objections.

                                         DISCUSSION

       Under the Federal Magistrates Act (“Act”), as amended, the court may “accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1). If a party objects to a magistrate judge’s F&R, “the court shall make a de

novo determination of those portions of the report or specified proposed findings or



PAGE 1 – ORDER
         Case 3:20-cv-01223-YY        Document 21       Filed 01/06/21    Page 2 of 2




recommendations to which objection is made.” Id. But the court is not required to review, de

novo or under any other standard, the factual or legal conclusions of the F&R to which no

objections are addressed. See Thomas v. Arn, 474 U.S. 140, 149–50 (1985); United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc). Nevertheless, the Act “does not

preclude further review by the district judge, sua sponte” whether de novo or under another

standard. Thomas, 474 U.S. at 154.

       No party having filed objections, this Court has reviewed the F&R and accepts Judge

You’s conclusions. The F&R, ECF 18, is adopted in full. Plaintiff’s Motion to Remand, ECF 6,

is GRANTED IN PART in that the case will be remanded to Multnomah County Circuit Court

and DENIED IN PART with regard to Plaintiff’s request for attorney’s fees and costs.



       IT IS SO ORDERED.

       DATED this 6th day of January, 2021.

                                                    /s/ Karin J. Immergut
                                                    Karin J. Immergut
                                                    United States District Judge




PAGE 2 – ORDER
